Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmid et al. (US 2009/0230670 A1).
Regarding claim 1, Schmid teaches an optical device comprising: a structured substrate (1): a reflective layer on the structured substrate (2); and a coating with magnetic flakes on the reflective layer or on another side of the structured substrate (3).
Regarding claim 2, Schmid teaches wherein the structured substrate includes a surface having an image (square) defined by a structure area shape and configuration (Fig. 4).
Regarding claim 3, Schmid teaches wherein the image includes words, symbols, numbers, patterns, or shapes (square shape, Fig. 4).

Regarding claim 5, Schmid teaches wherein the structured substrate includes a plurality of surfaces that can reflect light at a predetermined angle (any object will contain surfaces that reflect light at “a predetermined angle” – Fig. 1A).
Regarding claim 6, Schmid teaches wherein the reflective layer mimics a topography of the structured substrate (flat – Fig. 1A).
Regarding claim 7, Schmid teaches wherein the reflective layer is a metalized surface on the structured substrate (metal flakes are placed onto reflective layer – Fig. 3).
Regarding claim 8, Schmid teaches wherein the image formed on the structured substrate is visualized as a top layer (Fig. 3A).
Regarding claim 9, Schmid teaches wherein coating of magnetic flakes exhibits a Venetian blind effect [0028].
Regarding claim 10, Schmid teaches wherein the coating of magnetic flakes can form a second image (Fig. 3A, Fig. 3C).
Regarding claim 11, Schmid teaches wherein the second image formed of the coating of magnetic flakes is visualized as a bottom layer (Fig. 3A).
Regarding claim 12, Schmid teaches further comprising a multilayer coating between the reflective layer and the coating of magnetic flakes (Fig. 1E, 1F, 1G).
Regarding claim 13, Schmid teaches further comprising a multilayer coating between the reflective layer and an adhesive (Fig. 1F).
Regarding claim 14, Schmid teaches wherein the coating with magnetic flakes covers all of the reflective layer (Fig. 1A).

Regarding claims 16-20, these claims are analogous to the claims above and are therefore also taught by Schmid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.